  Case: 1:17-cv-08318 Document #: 156 Filed: 11/06/19 Page 1 of 10 PageID #:2385




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


 FAIR ISAAC CORPORATION,

                       Plaintiff,

        v.

 TRANS UNION LLC,
                                                     Case No. 1:17-cv-08318
                       Defendant.

                                                     Hon. Sharon Johnson Coleman
 TRANS UNION LLC,                                    Magistrate Judge Young B. Kim

                       Counterclaim-Plaintiff,

        v.

 FAIR ISAAC CORPORATION,

                       Counterclaim-Defendant.



    TRANSUNION’S MOTION FOR LEAVE TO SERVE WRITTEN DISCOVERY
   REGARDING FICO’S INTERFERENCE WITH ANTITRUST COUNTERCLAIMS

       On September 20, on a call with representatives of a subsidiary of TransUnion,

TransUnion of Canada, Inc., FICO announced that it was ending its 25-year relationship with

TransUnion under which TransUnion distributes FICO Scores in Canada. This is a valuable

business for both parties. FICO told the TransUnion of Canada, Inc., representatives that its only

reason for suddenly ending TransUnion’s distribution of FICO Scores in Canada is the pendency

of TransUnion’s antitrust claims in this case challenging FICO’s anticompetitive conduct in the

United States. See Counterclaims, ECF No. 35.

                                                              On October 18, FICO confirmed




                                                 1
    Case: 1:17-cv-08318 Document #: 156 Filed: 11/06/19 Page 2 of 10 PageID #:2386




that TransUnion’s antitrust claims were the basis for its decision,



        Pursuant to Rule 26 and this Court’s procedures, TransUnion seeks leave to serve four

document requests, attached hereto as Exhibit A, regarding FICO’s threats. FICO’s attempt to

punish TransUnion for pursuing the U.S. antitrust claims is relevant to those antitrust claims and

may be independently actionable anticompetitive conduct.

        TransUnion’s proposed requests could not have been served in July when TransUnion

served its first set of document requests, because FICO’s threats began afterward. Responsive

documents are likely to be mostly or exclusively within the United States. The four individuals

who are most likely to have responsive documents are FICO employees in the United States that

TransUnion had already identified as custodians.

                                        BACKGROUND

        TransUnion has distributed FICO Scores in Canada for 25 years. See Dias Decl. ¶ 3.1 In

1993, TransUnion’s Canadian subsidiary, TransUnion of Canada, Inc., entered into a contract

with FICO to develop and distribute a FICO Score for the Canadian market. Id. ¶¶ 1, 5, 7.




1
 Citations to “Dias Decl.” refer to the Declaration of Christopher Dias, Vice President of Shared
Services for TransUnion of Canada, Inc. Citations to “Skinner Decl.” refer to the Declaration of
Todd Skinner, TransUnion’s Regional President for Canada, Latin America, and the Caribbean.


                                                 2
Case: 1:17-cv-08318 Document #: 156 Filed: 11/06/19 Page 3 of 10 PageID #:2387
     Case: 1:17-cv-08318 Document #: 156 Filed: 11/06/19 Page 4 of 10 PageID #:2388




         On October 18, TransUnion received a response from Mr. Vinovich’s boss, James

Woodward, who is a Deputy General Counsel of FICO                                     . Dias

Decl. ¶ 21. Mr. Woodward                                           reiterated that FICO ended

contract negotiations with TransUnion for the Canadian market because of TransUnion’s

antitrust claims against FICO in the United States. Id. ¶ 21.



                                          ARGUMENT

I.       TransUnion’s Proposed Discovery Is Relevant to its Antitrust Claims

         FICO has been explicit that it is threatening TransUnion’s business in Canada because

TransUnion challenged the exclusive dealing arrangements and anticompetitive pricing practices

that FICO uses to further its monopoly in the United States in this case. See supra pp. 2-4; Dias

Decl. ¶¶ 15, 21; Skinner Decl. ¶ 5; Fair Isaac Corp. v. TransUnion, LLC, No. 17-CV-8318, 2019

WL 1382068, at *2 (N.D. Ill. Mar. 27, 2019) (ruling TransUnion “adequately pled actual and

attempted monopolization” because “TransUnion alleges that FICO engages in practices that are

intended to drive out competition,” including using “exclusive contracts” with all the major

suppliers of credit scores and using “prices to maintain monopoly power”).

         Discovery of FICO’s internal documents will confirm that FICO is threatening

TransUnion’s business in Canada for the purpose of punishing TransUnion or coercing

TransUnion to accept its exclusive dealing arrangements and anticompetitive pricing practices in

the United States. See Counterclaims ¶¶ 42-60, ECF No. 35; Fair Isaac Corp., 2019 WL

1382068, at *2. Discovery will also show that FICO understands that ending its relationship




                                                 4
    Case: 1:17-cv-08318 Document #: 156 Filed: 11/06/19 Page 5 of 10 PageID #:2389




with TransUnion in Canada is likely to hurt FICO’s bottom line. As FICO’s former CFO

explained to analysts in June 2019, the marginal cost to FICO of TransUnion (or another credit

reporting agency) generating an extra FICO Score is zero, and the royalty FICO receives for that

score is “100% margin to the company.” Fair Isaac Corp at William Blair Growth Stock

Conference – Final, FD Wire (June 5, 2019).3 Cutting off the distribution of FICO Scores to

TransUnion’s customers in Canada will cost FICO millions of dollars in royalties that are all

profit and only makes sense because of the larger (hoped-for) benefit of suppressing antitrust

enforcement in the United States.

        Because the purpose of FICO’s threats to TransUnion’s business in Canada is to punish

TransUnion or coerce TransUnion into accepting FICO’s anticompetitive conduct in the market

for credit scores in United States, they reinforce and support all of the anticompetitive conduct

TransUnion described in its Counterclaims in January 2018. See, e.g., Counterclaims ¶¶ 42-60,

ECF No. 35. When a defendant terminates a contract to discipline or coerce a plaintiff that

challenges its anticompetitive practices – as FICO has done here – the termination serves to

reinforce and support those practices by announcing to the plaintiff (and all similarly situated

firms) that the defendant will retaliate against anyone that challenges those practices. For

example, in Insight Equity v. Transitions Optical, Inc., 252 F. Supp. 3d 382, 394 (D. Del. 2017),

the district court found that the plaintiff’s expert had a “valid theory” that the defendant’s

termination of a 13-year supply contract with the plaintiff, which had dared to challenge the




3
  FICO’s former CFO has also said that, for FICO’s scores business, “virtually every dollar that
comes incrementally has 100% margin.” Fair Isaac Corp at Morgan Stanley Technology, Media
& Telecom Conference – Final, FD Wire (Mar. 1, 2018). While FICO has “some fixed costs in
that business to manage it and run it and distribute the score and refresh it, and so on . . . for the
most part, there’s no cost of goods associated with that royalty stream that comes.” Id.


                                                  5
    Case: 1:17-cv-08318 Document #: 156 Filed: 11/06/19 Page 6 of 10 PageID #:2390




defendant’s monopoly by selling rival products, “reinforced [the defendant’s] exclusive

contracts, describing it as a ‘synergistic exclusionary effect.’ ”

        Furthermore, evidence of FICO’s reasons for making these threats will be probative of

FICO’s anticompetitive motives in the market for credit scores, see, e.g., Gen. Motors Corp. v.

Johnson Matthey, Inc., 887 F. Supp. 1240, 1246 (E.D. Wis. 1995) (ordering discovery of the

defendant’s lobbying efforts, an “otherwise protected activity,” for the “purpose of establishing

[the defendant’s] motives in engaging in the anticompetitive conduct at issue”), and relevant to

the remedy this Court will fashion to correct FICO’s antitrust violations, see, e.g., FTC v.

Qualcomm Inc., No. 17-CV-00220-LHK, 2019 WL 2206013, at *135 (N.D. Cal. May 21, 2019)

(enjoining the defendant from “discriminating or retaliating in any way” against suppliers and

customers seeking to enforce limits on monopoly pricing).4

        Finally, FICO’s conduct could be independently actionable under Section 2 of the

Sherman Act, 15 U.S.C. § 2. When a monopolist terminates a longstanding, profitable

relationship as “part of a larger anticompetitive enterprise,” and the monopolist’s conduct is

“irrational but for its anticompetitive effect,” the monopolist may violate Section 2. Novell, Inc.

v. Microsoft Corp., 731 F.3d 1064, 1075 (10th Cir. 2013) (Gorsuch, J.). Because ending its

relationship with TransUnion in Canada will cost FICO millions in high-margin royalty

revenues, it is “irrational but for its anticompetitive effect” in the United States. Id.




4
  See also, e.g., New York v. Microsoft Corp., 224 F. Supp. 2d 76, 163 & n.68 (D.D.C. 2002)
(enjoining the defendant from retaliating against a group of manufacturers in light of its “history
of retaliation and threats of retaliation against other industry participants”).


                                                   6
  Case: 1:17-cv-08318 Document #: 156 Filed: 11/06/19 Page 7 of 10 PageID #:2391




II.    Because TransUnion’s Proposed Discovery Concerns Previously Identified FICO
       Custodians, the Burden in FICO Is Minimal

       TransUnion believes that the four individuals most likely to have responsive documents

concerning FICO’s threats to TransUnion’s business in Canada are Nathan Jones, Jon Vinovich,

James Woodward and Mark Scadina. Messers. Jones and Vinovich are FICO executives that

spent over a year negotiating a new contract with TransUnion’s Canadian subsidiary before

abruptly calling an end to negotiations on September 20. Mr. Woodward is Mr. Vinovich’s boss

and the author of FICO’s October 18 letter to TransUnion confirming that FICO is ending is

distribution relationship with TransUnion of Canada, Inc. because of TransUnion’s antitrust

claims in this case. Mr. Scadina is FICO’s General Counsel. Two FICO executives

independently represented to TransUnion that Mr. Scadina’s office made the decision to

terminate FICO’s relationship with TransUnion in Canada because of this case.

       All four executives were identified as individuals with information relevant to this case

before September 20 and are located in the United States. FICO identified Messrs. Jones,

Vinovich, and Woodward as “persons likely to have discoverable information” in its amended

initial discovery responses in April and produced an e-mail from Mr. Scadina in August. And

TransUnion identified Messrs. Jones, Vinovich, Woodward, and Scadina as potential document

custodians in a letter to FICO in August. See Ltr. from L. Pope to M. Provance at 4 (Aug. 21,

2019) (“TransUnion expects that FICO’s proposed custodians will include, among others . . .

James Woodward, Nathan Jones, . . . Jon Vinovich, . . . and Mark Scadina.”).




                                                7
  Case: 1:17-cv-08318 Document #: 156 Filed: 11/06/19 Page 8 of 10 PageID #:2392




       Because all of these custodians were previously identified and TransUnion’s four

document requests are narrowly tailored, TransUnion believes that the incremental burden on

FICO of responding to these requests will be minimal.

III.   FICO Has No Legitimate Basis for Objecting to This Discovery

       TransUnion anticipates that FICO will object to TransUnion’s proposed discovery as

futile because the relevant decisions were made by attorneys whose communications are likely to

be privileged, and because FICO has valid “business justifications” for its conduct. Neither

objection has merit.

       First, TransUnion believes that there will be many non-privileged communications

reflecting FICO’s strategic reasons for threating TransUnion’s business in Canada. TransUnion

is aware of at least two non-lawyers – Mr. Jones and Ms. Taylor – that may have been involved

in crafting FICO’s strategy, and there are likely others. Moreover, if FICO’s lawyers were

singlehandedly responsible for making the significant business decision to terminate FICO’s

profitable relationship with TransUnion in Canada, those lawyers were acting in their capacity as

business executives, rather than legal counselors, in making that decision and, therefore, their

communications are not privileged. See, e.g., Fair Isaac Corp. v. Experian Info. Sols., Inc.,

Civ. No. 06-4112 (ADM/JSM), 2009 WL 10677479, at *19-20 (D. Minn. Mar. 23, 2009)

(holding e-mails sent by FICO’s General Counsel concerning “ongoing negotiations between

Fair Isaac and a potential business partner” were not protected by privilege).

       Second, FICO’s executives made clear to TransUnion in late September and early

October that FICO was threatening TransUnion’s business in Canada because of this case.

TransUnion anticipates that discovery will confirm that FICO made these threats to punish or

coerce TransUnion for challenging FICO’s anticompetitive conduct in the United States and that

all other justifications FICO may raise are pre-textual or post hoc. If FICO contends that it has a


                                                 8
  Case: 1:17-cv-08318 Document #: 156 Filed: 11/06/19 Page 9 of 10 PageID #:2393




valid “business justification” for its conduct other than attempting to punish or coerce

TransUnion, whether FICO has a valid “business justification” for its conduct will be a disputed

question of fact for the jury to decide. See JamSports & Entm’t, LLC v. Paradama Prods., Inc.,

336 F. Supp. 2d 824, 843 (N.D. Ill. 2004) (whether alleged monopolist had a valid business

justification for its conduct was a question of fact for the jury). But FICO’s assertion of this

defense is not a reason to deny discovery.

                                         CONCLUSION

       For the reasons stated above, this Court should grant TransUnion leave to serve the

discovery requests attached hereto as Exhibit A.

Dated: November 1, 2019                       Respectfully submitted,

                                              By: /s/ J. David Duffy
                                              J. David Duffy, #6242374
                                              Audrey Mense, #6302524
                                              Thompson Coburn LLP
                                              55 East Monroe Street, 37th Floor
                                              Chicago, Illinois 60603
                                              (312) 346-7500
                                              dduffy@thompsoncoburn.com
                                              amense@thompsoncoburn.com

                                              Mark Hansen, pro hac vice
                                              John Thorne, #6181458
                                              Rebecca Beynon, pro hac vice
                                              Leslie Pope, pro hac vice
                                              KELLOGG, HANSEN, TODD,
                                                FIGEL & FREDERICK, P.L.L.C.
                                              1615 M Street, N.W., Suite 400
                                              Washington, D.C. 20036
                                              Tel: (202) 326-7900
                                              mhansen@kellogghansen.com
                                              jthorne@kellogghansen.com
                                              rbeynon@kellogghansen.com
                                              lpope@kellogghansen.com

                                              Attorneys for TransUnion LLC




                                                  9
 Case: 1:17-cv-08318 Document #: 156 Filed: 11/06/19 Page 10 of 10 PageID #:2394




                                 CERTIFICATE OF SERVICE
   I hereby certify that on November 1, 2019, I caused a true and correct copy of the foregoing

document to be filed electronically. Notice of the filing will be sent to all counsel of record by

operation of the Court’s electronic filing system.



                                                     By:    /s/ J. David Duffy
                                                     Attorney for Trans Union LLC




                                                10
